ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_01_FR.txt. 77

DÉCLARATION DE M. TARASSOV
[Traduction]

J’ai voté pour le présent arrêt en ayant à l’esprit que son seul but est de
régler le différend entre la République de Guinée-Bissau et la République
du Sénégal concernant la validité ou la nullité de la sentence rendue le
31 juillet 1989 par le Tribunal arbitral pour la détermination de la frontière
maritime constitué sur la base du compromis d’arbitrage intervenu entre
les Parties le 12 mars 1985. La Cour n’a pas examiné — et les Parties ne lui
ont pas demandé de le faire — les circonstances et les faits se rapportant à
cette détermination, y compris la ligne de délimitation établie dans
l'échange de lettres entre la France et le Portugal du 26 avril 1960 et son
applicabilité au différend territorial entre les deux Etats. Comme il est dit
dans l’arrêt «les Parties reconnaissent qu’aucun aspect du différend de
fond relatif à la délimitation n’est en cause». En conséquence, le présent
arrêt a à mon avis essentiellement un caractère de procédure plutôt que de
fond. De ce point de vue, je souscris à l’analyse et aux conclusions de la
Cour, qui a considéré que les moyens et les arguments avancés par la
Guinée-Bissau pour contester l’existence ou la validité de la sentence ne
sont pas convaincants.

Tout en manifestant mon accord, force est cependant pour moi de
déclarer qu’à mon avis la sentence contient quelques graves lacunes. Ces
lacunes, sans constituer une base formelle qui permettrait de considérer
qu’elle est nulle, appellent un certain nombre de sérieuses critiques qui
sont en partie reflétées dans le présent arrêt.

Dans la sentence, le Tribunal arbitral ne s’est pas acquitté de la princi-
pale tâche que lui avaient confiée les Parties, dans la mesure où il n’a pas
définitivement réglé le différend touchant la délimitation de tous les terri-
toires maritimes adjacents au large des côtes du Sénégal et de la Guinée-
Bissau. Le compromis d’arbitrage ne laisse subsister aucun doute sur le
fait que ni l’une ni l’autre des Parties ne considéraient leurs attitudes diffé-
rentes en ce qui concerne l’accord franco-portugais de 1960 comme
constituant le principal objet du différend. Reconnaissant et constatant
qu’elles n'avaient pu «résoudre par voie de négociation diplomatique
le différend relatif à la détermination de leur frontière maritime », les Par-
ties ont décidé de recourir à un arbitrage pour «parvenir au règlement
de ce différend dans les meilleurs délais» (annexe à la requête de la
Guinée-Bissau, sentence, par. 1). L’essence du différend se reflétait direc-
tement dans le titre même du Tribunal, à savoir « Tribunal arbitral pour la
détermination de la frontière maritime, Guinée-Bissau/Sénégal » (ibid.
p. 1).

Le Tribunal lui-même a reconnu et spécifié dans sa sentence que:

28
SENTENCE ARBITRALE (DÉCL. TARASSOV) 78

«Le seul objet du différend soumis par les Parties au Tribunal
porte donc sur la détermination de la frontière maritime entre la
République du Sénégal et la République de Guinée-Bissau, question
qu’ils n’ont pu résoudre par voie de négociation. 1! s'agit d'une délimi-
tation entre territoires maritimes adjacents … au large des côtes du
Sénégal et de la Guinée-Bissau.» (Par. 27; les italiques sont de moi.)

En outre, à l’article 9 du compromis d’arbitrage, le Tribunal a été
expressément prié, lorsque les procédures auraient pris fin, de faire
«connaître aux deux gouvernements sa décision quant aux questions
énoncées à l’article 2 du présent compromis » (annexe à la requête de la
Guinée-Bissau, sentence, par. 1 ; les italiques sont de moi). Le libellé de
cette partie du compromis permet de considérer que le Tribunal devait
informer les Parties de sa décision touchant les deux questions posées à
l’article 2 et que, en tout état de cause, cette décision — quelle qu’elle
fût — devait «comprendre le tracé de la ligne frontière sur une carte » avec
l’aide d'experts techniques. Il importe de noter que la tournure employée
à l’article 9 n’est pas liée, logiquement ou grammaticalement, au caractère
— positif ou négatif — de la réponse donnée à la première question figu-
rant à l’article 2 du compromis d’arbitrage.

Certes, le libellé de la seconde question figurant à l’article 2 était tel
que le Tribunal pouvait s’abstenir d’y répondre au cas où il aurait donné
une réponse positive à la première question, encore que ce soit seulement
sur la base d’une interprétation purement formelle et grammaticale de cet
article. C’est ce qu’a fait le Tribunal. Toutefois, conformément à la juris-
prudence de la Cour, celle-ci

«ne saurait se fonder sur une interprétation purement grammaticale
du texte. Elle doit rechercher l'interprétation qui est en harmonie
avec la manière naturelle et raisonnable de lire le texte, eu égard à
l'intention [des Parties]» (C.J. Recueil 1952, p. 104).

Or, bien évidemment, l’intention réelle des Parties en l’espèce était de
régler leur différend concernant la délimitation de tous les territoires
maritimes, y compris la zone économique. A mon avis, l'affirmation du
Tribunal, au paragraphe 87 de la sentence, qu'il n’a pas à répondre à la
seconde question en raison « du libellé de l’article 2 du compromis d’arbi-
trage» ne suffit pas à fonder la décision prise sur une question aussi
importante.

Comme la Cour l’a déclaré dans les affaires du Sud-Ouest africain
(exceptions préliminaires):

«Cette thèse prétend se fonder sur le sens naturel et ordinaire des
termes employés dans la disposition. Mais il ne s’agit pas la d’une
règle d'interprétation absolue. Lorsque cette méthode d’interpréta-
tion aboutit à un résultat incompatible avec l'esprit, l’objet et le
contexte de la clause ou de l’acte où les termes figurent, on ne saurait
valablement lui accorder crédit.» (C.LJ. Recueil 1962, p. 336.)

29
SENTENCE ARBITRALE (DÉCL. TARASSOV) 79

Il y a à mon sens de solides bases à l’avis exprimé par M. J. Barberis,
président du Tribunal, dans la déclaration jointe à la sentence, dans
laquelle il s’est déclaré convaincu que le Tribunal avait la possibilité et la
compétence de donner une « réponse partiellement affirmative et partiel-
lement négative» à la première question posée à l’article 2 et, ainsi, de
régler le différend dans son ensemble.

Lorsqu'il a déclaré dans la sentence:

«que l'accord de 1960 ne délimite pas les espaces maritimes qui
n’existaient pas à cette date, qu’on les appelle zone économique
exclusive, zone de pêche ou autrement » (annexe à la requête de la
Guinée-Bissau, sentence, par. 85),

le Tribunal n’a aucunement contribué à la délimitation de «ces espaces
maritimes». Lorsqu'il a conclu que «la ligne droite orientée à 240° que
vise l’accord de 1960 est une ligne loxodromique », le Tribunal n’a pas dit
si cette ligne pouvait ou non être utilisée pour la délimitation de la zone
économique. À mon avis, cette omission ainsi que le refus du Tribunal de
joindre une carte (contrairement aux dispositions de l’article 9 du
compromis d’arbitrage) n’ont pas aidé à régler l’ensemble du différend
entre les Parties et ont simplement ouvert la voie à la nouvelle requête que
la Guinée-Bissau a soumise à la Cour.

(Signé) Nikolai K. TARASSOV.

30
